Title: To George Washington from Major General William Heath, 22 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 22nd 1776

If your Excellency should be fully Satisfied with the Intelligence Brought by the Two Lads who Swam from the LaBrune, with respect to the number of the Enemy on Montrasures Island, I think they may be taken, I Desired General Clinton to lay this matter before your Excellency this Day, But having thought more of it Since he left me, and apprehending that He may not return Untill late this afternoon, I am Desireous to Know your Excellency’s Opinion as Soon as you Please to Signify it, and if an attempt should be thought Advisable this night, a Party well officered shall be ready, I should think that One

Hundred & fifty or Two Hundred men would be Sufficient for the purpose, we have Both Officers and Soldiers who are Desirous to Distinguish themselves—Four or Five Flat Bottomed Boats will be necessary, and Two or three whale Boats, If this meets with your Excellency approbation every thing shall be got ready in Season. I have the Honor to be &[c.]

W. Heath

